    Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 1 of 8




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                                      )
JOHN ARDEN AHNEFELDT, ROBERT          )
BROWER, JR., ROBERT BROWER, SR.,      )
KHANH L. BUI, JIGNESH                 )   CASE NO. 4:20-cv-02539 (ASH)
CHANDARANA, KRUITIKA                  )
CHANDARANA, AMIRA YOUSUF              )
CHOWDHURY, CHRISTOPHER                )
COLIGADO, DANIEL GAD, EDWIN           )
HOWELL, SIOE LIE HOWELL,              )
DARREN HUNTING, ANNE                  )
INGLEDEW, SHITAL MEHTA,               )
THOMAS CARL RABIN, ADAM               )
SHULTZ, AMIT SOMANI,                  )
JAYAPRAKASH SRINIVASAN, AARTHI        )
SRINIVASAN, CHRISTOPHER               )
SWEDLOW, and ALEXANDRE TAZI, on       )
Behalf of Themselves and All Others   )
Similarly Situated,                   )
                                      )
                       Plaintiffs,    )
                                      )
              v.                      )
                                      )
DAVID DICKSON, STUART A. SPENCE,      )
and CHRISTOPHER A. KRUMMEL            )
                                      )
                        Defendants.   )
                                      )

        PLAINTIFFS’ RESPONSE TO THE NOTICE OF RELATED CASE
        BY THE NOVA SCOTIA HEALTH EMPLOYEES’ PENSION PLAN
      Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 2 of 8




        Plaintiffs, by their undersigned attorneys, submit this response to the Notice of Related

Case (A-ECF No. 1 12) (“Notice”) by Nova Scotia Health Employees’ Pension Plan

(“NSHEPP”), the Court-appointed lead plaintiff in the action captioned Edwards v. McDermott

International, Inc., et al., Case No. 4:18-cv-04430 (“Edwards”).

        This action was commenced on July 17, 2020. (A-ECF No. 1). Plaintiffs properly

identified Edwards as a related case pending before Judge George C. Hanks, Jr. on the Civil

Cover Sheet attached to their complaint. (A-ECF No. 1-3). This action, however, was assigned

to Judge Andrew S. Hanen.

        Local Rule 5.2 requires that the parties “advise the Court of related current or recent

litigation and of directly affected non-parties.” S.D. Tex. L.R. 5.2. Plaintiffs complied with their

obligation under the Local Rule. NSHEPP’s accusation that Plaintiffs were anything less than

forthright, see Notice at 3, is entirely belied by the disclosure on the Civil Cover Sheet – which

NSHEPP and its counsel should be presumed to have reviewed prior to their filing here. As the

Notice was filed unnecessarily, and without an appropriate factual basis, it is frivolous and

should be stricken.

        Beyond the patently false accusation that Plaintiffs did not comply with Local Rule 5.2,

the remainder of the Notice contains a summary of NSHEPP’s argument why this case should be

transferred to Judge Hanks for consolidation with Edwards. That, too, is replete with false

statements about Plaintiffs’ efforts to pursue the claims here on behalf of themselves and other

similarly situated shareholders of McDermott International, Inc. (“McDermott”). For example,

NSHEPP states:

1
 For ease of reference, ECF citations to documents filed in the various actions will hereinafter referred to
as follows: (i) documents filed in this action – “A-ECF”; (ii) documents filed in the bankruptcy
proceeding captioned In re McDermott International, Inc., Case No. 20-30336 (DRJ) (Bankr. S.D. Tex.,
Houston Div.) (the “Bankruptcy Proceeding”) – “B-ECF”; and (iii) documents filed in Edwards – “E-
ECF”.
     Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 3 of 8




       In addition, [NSHEPP] and [the Public Employees’ Retirement System of
       Mississippi (“MissPERS”)] filed a comprehensive reservations of rights in
       McDermott’s bankruptcy proceeding and negotiated protective language in the
       bankruptcy court’s Confirmation Order, entered March 12, 2020, expressly
       exempting “any claims and causes of action now or hereinafter asserted” in the
       Edwards action from the extensive releases otherwise implemented in conjunction
       with McDermott’s bankruptcy proceeding. See In re McDermott, Int’l, Inc., Case
       No. 20-30336 (Bankr. S.D. Tex.), [B-ECF] Nos. [sic] 559 and 665 ¶73. Plaintiffs
       in this action secured no such protections and otherwise took no action
       whatsoever to preserve their rights or the rights of investors they now belatedly
       purport to represent. As such, all claims asserted within this action are subject to
       unique defenses arising from the potential extinguishment by operation of
       McDermott’s bankruptcy, its bankruptcy proceeding and supplements as
       amended, and the bankruptcy court orders entered therein.

       [NSHEPP]’s operative complaint encompasses McDermott’s first 92.5% of pre-
       bankruptcy market capitalization decline and, according to Judge Hanks, will be
       adjudicated under the PSLRA’s governing pleading standards by early fall 2020.
       Upon its resolution, as Court-appointed PSLRA lead plaintiff, [NSHEPP] can
       exercise its sole discretion and authority to decide whether, when, and how to
       seek to [sic] recovery under Exchange Act §10(b) for the final 7.5% of the decline,
       whether by further amendment of the pleadings or otherwise, guided, in part, by
       the Court’s ruling.

       Plaintiffs here have improperly initiated a tag-along class action, not identified as
       related to Edwards, seeking to launch an unlawful, duplicative lead plaintiff
       process to redundantly appoint themselves to oversee the back-end sliver of the
       class-wide claims at issue in Edwards …. Their complaint … unquestionably
       overlaps with the operative §10(b) complaint in Edwards. Both allege violations
       of Exchange Act §10(b), SEC Rule 10b-5, and Exchange Act §20(a) – the very
       claims [NSHEPP] is overseeing as Court-appointed PSLRA lead plaintiff in
       Edwards – on behalf of investors in McDermott’s common stock. Both name
       common Defendants (Dickson and Spence). Both concern a common nucleus of
       operative facts, including, inter alia, public statements or omissions regarding
       McDermott’s Lummus technology business segment acquired from CB&I in the
       May 2018 Merger, the financial motives for company leadership to mislead
       McDermott investors, the artificial inflation of McDermott’s price due to false or
       misleading statements or omissions, and the detrimental effects of McDermott’s
       financial distress and bankruptcy on its stock price and investors.

Notice at 3-4 (emphasis added).

       First, NSHEPP’s outrageous assertion that Plaintiffs took no action in the Bankruptcy

Proceeding to preserve their rights or rights of investors is manifestly false. Quite to the

contrary, Plaintiffs secured counsel to represent their interests in the Bankruptcy Proceeding, see

                                                2
      Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 4 of 8




Feb. 21, 2020 Baker & Associates entry of appearance (B-ECF No. 454), and they paid for that

representation out of their own pockets. On the same date that MissPERS and NSHEPP filed

their 3-page reservations of rights with the Bankruptcy Court (B-ECF No. 539), Plaintiffs filed a

detailed 21-page Objection to the Debtor’s Disclosure Statement and Pre-Packaged Chapter 11

Plan of Reorganization (B-ECF No. 528) (“Objection”), which specifically contemplated, among

other things, the preservation of the claims interposed in this action. See Objection, ¶ 50 & nn.8-

9 (“[I]f the statements, financial statements and other information provided by management to

the public in 2019 … were not correct or were misleading, then the Shareholder Group

[(Plaintiffs)] and others similarly situated may have claims under the federal securities laws. The

Plan as currently proposed appears to totally eliminate such claims and causes of action (unless

the opt out provisions are available and leave the claims and causes of action fully available.)”).

       NSHEPP’s statement that Plaintiffs secured no protections for their claims asserted in this

action is likewise unfounded.      See Confirmation Orders (B-ECF Nos. 665 & 684), ¶ 79

(“[Plaintiffs] shall not release any Claims or Causes of Action against any Person or Entity

pursuant to any provision of Article VIII of the Plan other than Debtors … and Reorganized

Debtors ….”).

       Second, Judge Hanks did not appoint NSHEPP as lead plaintiff with respect to the class-

wide claims asserted in this action. NSHEPP was appointed lead plaintiff for a class period that

ends on September 17, 2019; whereas the class period here begins on September 20, 2019 and

Plaintiffs’ claims are based on entirely different public statements and reports. When the June 4,

2019 Lead Plaintiff Order was entered in Edwards, the public statements and reports upon which

Plaintiffs’ claims in this action are based had not been made. Thus, the claims asserted in this

action did not yet exist.



                                                 3
      Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 5 of 8




       Further, NSHEPP’s statement that it “can exercise its sole discretion and authority to

decide whether, when, and how to seek … recovery under Exchange Act §10(b) for [Plaintiffs’

claims], whether by further amendment of the pleadings or otherwise,” Notice at 3, is entirely

gratuitous. During a February 13, 2020 telephone call with one of the Plaintiffs, NSHEPP’s

counsel stated, among other things, that: (1) he did not see a strong connection between the

cases; (2) even if such a connection existed, he would not add Plaintiffs’ claims to the Edwards

action by extending the class period beyond September 17, 2019 because the losses related to his

current clients all transpired prior to September 17; (3) all the price drop and relevant events

causing the major drops had already transpired prior to Plaintiffs’ involvement with the stock;

and (4) there was little value in trying to extend the class period for another 4 months. In light of

the foregoing, it is doubtful that NSHEPP would now reverse course and amend the class period

to prosecute Plaintiffs’ claims.

       The PSLRA requires a court to adopt a presumption that “the most adequate plaintiff …

is the person or group of persons that … has the largest financial interest in the relief sought by

the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii). In the unlikely event that NSHEPP was to amend the

Edwards action to include Plaintiffs’ claims, fairness requires the reopening of the PSLRA lead

plaintiff process. Given the representation of NSHEPP’s counsel that the losses related to his

current clients all occurred before September 17, prior to the class period for the claims here,

such an amendment at the risk of losing control over Edwards to a person or group that has a

larger financial interest in the relief sought by the expanded class would be highly improbable.

       Third, there is no overlap of either the class periods or the facts underlying claims in

Edwards and this action. The Edwards action currently asserts claims on behalf of a class

consisting of all persons and entities that purchased or otherwise acquired the common stock of



                                                 4
      Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 6 of 8




McDermott International, Inc. (“McDermott”) between December 18, 2017 and September 17,

2019. 2 It alleges that defendants violated Sections 10(b) and 20(a) of the Exchange Act by

making false and misleading statements about undisclosed risks associated with the May 10,

2018 stock for stock merger transaction whereby Chicago Bridge & Iron Company, N.V. was

merged into McDermott. In contrast, this action asserts claims on behalf of all persons or entities

that purchased or otherwise acquired the publicly traded common stock of McDermott or call

options of or guaranteed by McDermott between September 20, 2019 and January 23, 2020. It

alleges that defendants violated Sections 10(b) and 20(a) of the Exchange Act by making false

and misleading statements and omissions, beginning on September 20, 2019, regarding the near-

term sale of Lummus Technology in connection with a scheme to artificially inflate the price

of McDermott common stock and provide McDermott time to develop and execute on a

prepackaged Chapter 11 restructuring plan. Plaintiffs’ claims here have nothing to do with the

May 2018 merger transaction at issue in Edwards. They are based on a completely different set

of alleged wrongdoing by defendants that occurred after the September 17, 2019 close of the

Edwards class period.

       And, apart from two common defendants (Dickson and Spence) and claims denominated

as arising under Sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5, there is no

common nucleus of operative facts between the Edwards action and this action. The two actions

are brought on behalf of investors that purchased McDermott securities during different class

periods. Moreover, the pleadings in the two actions allege different wrongs, involving different

misstatements and/or omissions of material fact made at different (non-overlapping) times, about

different transactions.

2
  When NSHEPP moved and was appointed lead plaintiff in Edwards, the class period was between
January 24, 2018 and October 30, 2018. (E-ECF No. 22).

                                                5
     Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 7 of 8




      For the reasons set forth above, Plaintiffs respectfully request that the Notice be stricken.

Dated: August 18, 2020
                                             Respectfully submitted,

                                             WOLF HALDENSTEIN ADLER
                                              FREEMAN & HERZ LLP

                                             /s/ Malcolm T. Brown
                                             Malcolm T. Brown
                                             Attorney-in-Charge
                                             NY State Bar No. 2918498
                                             270 Madison Avenue
                                             New York, NY 10016
                                             Telephone: (212) 545-4600
                                             Facsimile: (212) 686-0114
                                             brown@whafh.com

                                             ATTORNEY-IN-CHARGE FOR PLAINTIFFS

Of Counsel:

Thomas H. Burt
NY State Bar No. 2869550
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
270 Madison Avenue
New York, NY 10016
Telephone: (212) 545-4600
Facsimile: (212) 686-0114
burt@whafh.com

Marisa C. Livesay
CA State Bar No. 223247
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
750 B Street, Suite 1820
San Diego, CA 92101
Telephone: (619) 239-4599
Facsimile: (619) 234-4599
livesay@whafh.com




                                                6
     Case 4:20-cv-02539 Document 17 Filed on 08/18/20 in TXSD Page 8 of 8




Jean C. Frizzell
State Bar No. 07484650
Federal I.D. 14529
Michael K. Oldham
State Bar No. 00798405
Federal I.D. No. 21486
REYNOLDS FRIZZELL LLP
1100 Louisiana, Suite 3500
Houston, TX 77002
Telephone: (713) 485-7200
Facsimile: (713) 485-7250
jfrizzell@reynoldsfrizzell.com
oldham@reynoldsfrizzell.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via

ECF and/or electronic mail on all counsel of record on August 18, 2020.


                                                   /s/ Malcolm T. Brown
                                                   Malcolm T. Brown




                                               7
